                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    JESUS ESTRADA,                                    MEMORADUM DECISION AND ORDER
                                                      DENYING DEFENDANTS’ SHORT FORM
                            Plaintiff,                DISCOVERY MOTION RE REDACTED
    v.                                                EMAIL MESSAGES

    JAY KACZINSKI, SWIFT
    TRANSPORTATION CO. OF ARIZONA,                    Case No. 2:17-cv-952 JNP
    LLC, DOES 1-V, et al.,
                                                      District Judge Jill Parrish
                            Defendants.
                                                      Magistrate Judge Brooke Wells

             Before the undersigned is Defendants’ Short Form Discovery Motion Regarding

Redacted Email Messages. 1 The court ordered in camera production of the emails 2 and

compared the unredacted emails to those that have been produced with the redacted portions.

Having conducted its review, the court finds the redacted portions need not be produced and

therefore denies Defendants short form discovery motion.

         Defendants seek the complete unredacted production of four emails Plaintiff claims are

privileged and therefore should be redacted. Specifically, they are marked as:

         •   EMAILS00001

         •   EMAILS000021

         •   EMAILS000022

         •   EMAILS000064




1
    ECF No. 35.
2
    ECF No. 41.
            Plaintiff produced these emails in redacted form and argues two of the emails contain

“information regarding another client of Plaintiff’s then attorney, and thus [are] not subject to

disclosure.” 3 Specifically, Email 1 and 64 contain information regarding another client. The

court has reviewed these emails and agrees with Plaintiff. The redacted portions pertain to other

individuals not involved in this case and therefore are irrelevant and need not be produced.

                Next, Plaintiff asserts some of the information contained within the other two emails,

labeled as Emails 21 and 22, is work product and thus entitled to protection. This includes some

“case strategy and potential settlement outcomes.” 4 The work product doctrine, as first

articulated by the Supreme Court in Hickman v. Taylor, 5 is codified in F.R.C.P. 26(b)(3). 6 It is

designed to balance the demands of the adversary system by preserving the privacy an attorney’s

preparations for trial while still allowing discovery by the opposing party. In order for materials

to be protected under the doctrine, they must be “prepared in anticipation of litigation or for trial

. . . .” 7 Materials prepared with mixed purposes, such as a litigation and business purpose, are

protected only if “the primary motivating purpose behind the creation of the [materials was] to

assist in pending or impending litigation.” 8

            Under Rule 26(b)(3) work product includes documents and “tangible things” prepared in

anticipation of litigation or trial by a party or its representatives including a “consultant, surety,

indemnitor, insurer, or agent. . . .” 9 But if these representatives are collecting or compiling



3
    Op. p. 2, ECF No. 37.
4
    Id. p. 3.
5
    329 U.S. 495, 500, 67 S.Ct. 385, 388, 91 L.Ed. 451 (1947).
6
    See Fed. R. Civ. P. 26(b)(3).
7
    Id.
8
    United States v. Gulf Oil Corp., 760 F.2d 292, 296 (Temp.Emer.Ct.App. 1985).
9
    Fed. R. Civ. P. 26(b)(3).



                                                           2
information that existed in the regular course of business protections under the work product

doctrine are questionable. 10

           The court has reviewed the redacted portions and finds they are work product and contain

materials prepared in anticipation of litigation. Therefore, they need not be produced.

                                                ORDER

           Finding the redacted portions irrelevant and protected by the work product doctrine, the

court DENIES Defendants’ Short Form Discovery Motion Regarding Redacted Email

Messages. 11

           IT IS SO ORDERED.



                      DATED this 1 November 2018.




                                                 Brooke C. Wells
                                                 United States Magistrate Judge




10
     See Gulf Oil Corp., 760 F.2d 292.
11
     ECF No. 35.



                                                   3
